DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2, 4 – 10, 13 – 16 and 18 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated November 5, 2021 to claims 1 – 2, 4 – 10, 13 – 16 and 18 – 20 in regards to rejection of Fukuda (WO 2015/198645) in view of Westenberger et al. (DE 102011112266 A1) are found to be persuasive and after further consideration, independent claim 1 is allowable. 
Although Fukuda, in view of Westenberger, generally a wiping device for a camera unit with the limitations of the claims, Fukuda , alone or in combination with Westenberger, fail to teach, suggest or make obvious the wiping device is controlled or regulated by a control or regulation unit, wherein the control or regulation unit sets the wiping element and an elastic wiping lip in an oscillating motion only in response to the device for supplying cleaning fluid being triggered, wherein the oscillating motion is achieved by a recoil effect in response to the flow of cleaning fluid, and the wiper oscillates and the recoil effect is initiated due to a force of the cleaning fluid being supplied, with the additional elements of the claim as required by claim 1.
Claims 2, 4 – 10, 13 – 16 and 18 – 20 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723